DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael D. Stein (Reg. no. 37240) on 5/19/2022.
Claim 1 of the application has been amended as follows: 
Claim 1. (Currently amended) An acoustic wave device comprising:
a Y-cut X-propagation lithium tantalate substrate having a cut angle of 5° or greater and 19° or less; and
a grating electrode that is formed of one or more metal films stacked on the lithium tantalate substrate, a number of the one or more metal films being n (n is a natural number), excites an acoustic wave, and meets a condition:

    PNG
    media_image1.png
    117
    421
    media_image1.png
    Greyscale

where i represents a density of each metal film of the one or more metal films, hi represents a film thickness of each metal film, 0 represents a density of Mo, and  represents a pitch.
Reason for Allowance
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: The closest prior art, Miura et.al. (US 2019/0207583) teaches an acoustic wave device with a Y-cut X-propagation lithium tantalate substrate having a cut angle of 20° or greater and 48° or less (§0043) with grating electrodes of metal film, however, doesn’t cover the claimed range of cut angle. Moreover, being the invention of same inventive entity the prior art falls under exception 102(b)(2)(C), i.e. commonly owned disclosure.
The other closest prior art by Iwaki et al. (US 20160211829, cited by the applicant) also teaches an acoustic wave device with a Y-cut X-propagation lithium tantalate substrate having a cut angle of 20° or greater and 48° or less (§0043) with grating electrodes of metal film and the wave equation is given in terms metal film density (0) in reference to Cu not in reference to Molybdenum (Mo) as claimed.  
Another closest reference Goto et al. (US20180159494, cited by the applicant) also teaches an acoustic wave device with a Y-cut X-propagation lithium tantalate substrate having a cut angle of -10° or greater and 35° or less (§0142), hence cover the claimed range with grating electrodes of metal film, however the wave equation is not given in terms of metal film densities as claimed.
Therefore, the closest prior arts do not teach nor render obvious an acoustic wave device that has, in combination with other limitations an acoustic wave given by an equation in terms of metal film of the grating electrodes density (0) in reference to Mo as claimed.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843